
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1181
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2010
			Mr. McCotter (for
			 himself and Mr. Poe of Texas)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the United Nations General
		  Assembly to reject the Islamic Republic of Iran’s bid to join the United
		  Nations Human Rights Council.
	
	
		Whereas the Islamic Republic of Iran is broadly considered
			 one of the world’s worst human rights violators;
		Whereas Iran routinely discriminates against and
			 persecutes its Sunni and Sufi religious minorities as well as Iranian Shi’ite
			 religious dissenters;
		Whereas, since 1979, the Iranian regime officials have
			 executed over 200 Baha’i leaders and imposed numerous discriminatory policies
			 to disenfranchise its Baha’i citizens;
		Whereas the Iranian regime continues to officially incite
			 anti-Semitic hatred, promote Holocaust denial through its state-controlled
			 media, require Jewish schools remain open on the Sabbath, and create a climate
			 of hostility and intimidation for Iranian Jews;
		Whereas the Iranian regime regularly harasses, physically
			 attacks, arrests, and imprisons its Christian citizens;
		Whereas the Iranian regime uses intimidation, physical
			 attacks, arbitrary arrests, and prolonged detainment to ensure its Arab, Azeri,
			 Baluchi, Kurdish, and Turkmen minorities remain politically and economically
			 marginalized;
		Whereas the Iranian regime specially singles out Iranian
			 human rights defenders for arrest, imprisonment, and execution;
		Whereas the Iranian regime continues to repress dissent by
			 restricting access to the Internet, banning newspapers and journals, expelling
			 pro-reform students from universities, and prosecuting critical
			 journalists;
		Whereas the Iranian regime uses government-controlled
			 Islamic Labor Councils to discourage Iranian workers from forming free and
			 independent labor unions and to prevent Iranian workers from engaging in
			 independent collective bargaining;
		Whereas the Iranian regime has repeatedly resorted to
			 forced retirement, physical violence, and arbitrary arrest to respond to
			 striking Iranian workers;
		Whereas Iranian Revolutionary Courts conduct secret and
			 summary trials, some lasting only five minutes in duration;
		Whereas the Iranian regime subjects its citizens to
			 degrading and cruel punishments such as flogging and amputation of
			 limbs;
		Whereas the Iranian regime uses the charges of “waging war
			 against God” and “spreading corruption on earth” as a pretense for executing
			 Iranian dissidents and prisoners of conscience;
		Whereas Iranian regime officials routinely engage in
			 tortures such as beatings, long confinement in contorted positions, cigarette
			 burns, hanging detainees by their arms or legs, striking the soles of feet,
			 rape, and smearing prisoners with feces;
		Whereas, during the protests following the disputed June
			 12, 2009, Iranian Presidential election, the Iranian regime and its
			 paramilitary units fired upon and killed Iranian citizens with live
			 ammunition;
		Whereas, during one of these protests on June 20, 2009,
			 the pro-democracy demonstrator Neda Agha-Soltan was shot and killed by a member
			 of the government paramilitary;
		Whereas the young Iranian woman, Taraneh Mousavi, was
			 thrown in prison without a warrant, raped, tortured, and burned, with her
			 remains being discarded on the side of the road;
		Whereas, in June 2009, at least 40 Iranian civilians were
			 murdered by the Iranian regime’s post-election crackdown;
		Whereas, after the disputed June 12, 2009, Iranian
			 Presidential election, the Iranian regime carried out a campaign of repression
			 with mass arrests of at least 4,000 protestors and dissidents which produced
			 numerous torture-induced confessions;
		Whereas, in January 2010, two of these dissidents,
			 Mohammad Reza Ali-Zamani and Arash Rahmanipour, were executed by hanging for
			 their opposition activism;
		Whereas, in Iran’s November 18, 2009, National Report
			 submitted for the Seventh Session of the United Nations Human Rights Council,
			 Iran admitted it is unable to uphold human rights standards because its legal
			 structures are based on principles of Islam;
		Whereas, in this same report, Iran affirmed its inability
			 to function as an international human rights promoter in stating, “Pressure or
			 demands by other countries to accept and adopt certain Western standards of
			 human rights will practically have[sic] negative impact on the promotion of
			 human rights.”;
		Whereas Iran is a 2010 candidate for United Nations Human
			 Rights Council membership; and
		Whereas Iran’s election to the United Nations Human Rights
			 Council would send a demoralizing message of indifference to Iranian citizens
			 that have endured repression, arbitrary arrest, physical assault, and torture
			 in their struggle to obtain their God-given human rights: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)calls on the United Nations General
			 Assembly to reject the Islamic Republic of Iran’s bid to join the United
			 Nations Human Rights Council; and
			(2)urges the
			 President to direct the United States Permanent Representative to the United
			 Nations to use the voice, vote, and influence of the United States at the
			 United Nations to ensure Iran does not gain membership on the United Nations
			 Human Rights Council.
			
